ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Laguna Construction Company, Inc.             )      ASBCA No. 57977
                                              )
Under Contract No. FA8903-04-D-8690           )

APPEARANCE FOR THE APPELLANT:                        Carolyn Callaway, Esq.
                                                     Carolyn Callaway, P.C.
                                                      Albuquerque, NM

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Gregory T. Allen, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

        By motion dated 28 January 2015, appellant states that the parties have entered
into a settlement agreement resolving all issues in this appeal, and accordingly, it moves
to dismiss this appeal with prejudice. The government does not object.

      WHEREFORE, appellant's motion is granted, and ASBCA No. 57977 is hereby
dismissed with prejudice.

       Dated: 29 January 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57977, Appeal of Laguna
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals